            Case 1:20-cv-03001-FVS                     ECF No. 16         filed 02/24/21    PageID.706 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for the_                                      FILED IN THE
                                                       Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                             JOY R.,
                                                                                                         Feb 24, 2021
                                                                      )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )        Civil Action No. 1:20-CV-03001-FVS
                                                                      )
       COMMISSIONER OF SOCIAL SECURITY,
                                                                      )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment (ECF No. 11) is GRANTED, and the matter is REMANDED to the
’
              Commissioner for additional proceedings.
              Defendant’s Motion for Summary Judgment (ECF No. 13) is DENIED.
              Judgment entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                   Fred Van Sickle                                            on a motions for
      Summary Judgment (ECF Nos. 11 and 13).


Date: 2/24/2021                                                               CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Lee Reams
                                                                                           (By) Deputy Clerk

                                                                              Lee Reams
